Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 28, 2019

                                     No. 04-19-00434-CV

             IN THE INTEREST OF N.A.T, D.T., S. T., B.L.W., CHILDREN,

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 18-08-0730-CVA
                          Honorable Bob Brendel, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due on August 5, 2019. On August 6, 2019, we issued
an order granting appellant’s request to extend the date on which appellant’s brief was due to
August 26, 2019.

        On August 26, 2019, appellant filed her second motion for extension of time in which to
file her appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief is due on or
before September 16, 2019. Further requests for an extension of time in which to file
appellant’s brief will be disfavored.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court